SIMONS, STUART M„ Associate Judge.
This is a declaratory action seeking interpretation of a provision of a lease which provides the landlord with certain options as to cancellation of the lease in the event of fire which causes a “rebuilding” or “reconstruction” of the premises rather than a “repair.”
The appeal rests on a determination of whether the work on the building (including work to meet building code requirements) constituted “repair” or “reconstruction.” The trial court considered the evidence and determined that the work done to the building subsequent to the fire constituted “repair” of the building. In reviewing the entire record there was substantial competent evidence upon which the Court reached its decision. Thus, the final judgment for the plaintiff should not be disturbed on appeal. Oceanic International Corp. v. Lantana Boatyard, 402 So.2d 507 (Fla. 4th DCA 1981).
AFFIRMED.
HURLEY, J., concurs.
DELL, J., dissents without opinion.